      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 1 of 19 PAGEID #: 1




                      UNITED STATES FEDERAL DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                   AT DAYTON


IRON WORKERS DISTRICT                            CASE NO. 3:21-cv-00081
COUNCIL OF SOUTHERN OHIO &
VICINITY BENEFIT TRUST
1470 Worldwide Place                             JUDGE
Vandalia, OH 45377

and                                              COMPLAINT FOR MONEY
                                                 DAMAGES, INJUNCTIVE RELIEF,
IRON WORKERS DISTRICT                            AND ATTORNEYS’ FEES FOR
COUNCIL OF SOUTHERN OHIO &                       VIOLATIONS OF ERISA
VICINITY PENSION TRUST
1470 Worldwide Place
Vandalia, OH 45377

and

IRON WORKERS DISTRICT
COUNCIL OF SOUTHERN OHIO &
VICINITY ANNUITY TRUST
1470 Worldwide Place
Vandalia, OH 45377

        Plaintiffs,

v.

MATHENY AND SONS GENERAL
CONTRACTING LLC
40 Hamill Road
Huntington, WV 25701

and

STEVE MATHENY
40 Hamill Road
Huntington, WV 25701

        Defendants.
     Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 2 of 19 PAGEID #: 2




                                 STATEMENT OF THE CASE

1.     Plaintiffs Iron Workers District Council of Southern Ohio & Vicinity Benefit Trust, Iron

Workers District Council of Southern Ohio & Vicinity Pension Trust, and Iron Workers District

Council of Southern Ohio & Vicinity Annuity Trust (collectively the “Trusts” or “Plaintiffs”),

bring this action against Matheny and Sons General Contracting LLC (“Matheny & Sons”) for its

violations of Section 515 of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. § 1145, and against Steve Matheny (“Matheny”), Matheny & Sons’ owner

and principal officer, for breaching fiduciary duties to the Trusts and engaging, as a party-in-

interest, in prohibited transactions under ERISA. (Matheny & Sons and Matheny are hereinafter

referred to collectively as the “Defendants”.) Plaintiffs seek to recover from Defendants jointly

and severally: unpaid fringe benefit contributions, liquidated damages, interest, equitable relief,

reasonable attorneys’ fees and collection costs, and post-judgment interest pursuant to 28 U.S.C.

§ 1961 on all monetary relief granted in this case.

                                 PARTIES – BENEFIT TRUST

2.     Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY BENEFIT TRUST (“Benefit Trust”) was created pursuant to a written Agreement

and Declaration of Trust (“Benefit Trust Agreement”), entered into on August 1, 1952 and

amended from time to time, between various labor organizations affiliated with the International

Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO (“Participating

Unions”) and various employers that have collective bargaining agreements with the Participating

Unions. A true and accurate copy of the Benefit Trust Agreement is attached as Exhibit 1.

3.     The Benefit Trust was created for the purpose of providing and maintaining life insurance,

weekly accident and sickness benefits, hospitalization coverage, medical and surgical coverage,

and dental coverage for the benefit of participating employees and their families.

                                                 2
     Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 3 of 19 PAGEID #: 3




4.     The Benefit Trust is an employee welfare benefit plan and employee benefit plan within

the meaning of Sections 3(1) and 3(3) of ERISA, 29 U.S.C. §§ 1002(1) and (3).

                                PARTIES – PENSION TRUST

5.     Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY PENSION TRUST (“Pension Trust”) was created pursuant to a written Agreement

and Declaration of Trust (“Pension Trust Agreement”), entered into on October 30, 1962 and

amended from time to time, between various labor organizations affiliated with the Participating

Unions and various employers that have collective bargaining agreements with the Participating

Unions. A true and accurate copy of the Pension Trust Agreement is attached as Exhibit 2.

6.     The Pension Trust was created for the purpose of providing pension, retirement, and death

benefits for participating employees and their beneficiaries.

7.     The Pension Trust is an employee pension benefit plan and an employee benefit plan within

the meaning of Sections 3(2) and 3(3) of ERISA, Title 29 U.S.C. §§ 1002(2) and (3).

                                PARTIES – ANNUITY TRUST

8.     Plaintiff IRON WORKERS DISTRICT COUNCIL OF SOUTHERN OHIO &

VICINITY ANNUITY TRUST (“Annuity Trust”) was created pursuant to a written Agreement

and Declaration of Trust (“Annuity Trust Agreement”), entered into on April 27, 1971 and

amended from time to time, between various labor organizations affiliated with the Participating

Unions and various employers that have collective bargaining agreements with the Participating

Unions. (The Benefit Trust Agreement, the Pension Trust Agreement, and the Annuity Trust

Agreement are hereinafter referred to collectively as the “Trust Agreements”.) A true and accurate

copy of the Annuity Trust Agreement is attached as Exhibit 3.

9.     The Annuity Trust was created for the purpose of providing annuity benefits for

participating employees and their beneficiaries.

                                                   3
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 4 of 19 PAGEID #: 4




10.     The Annuity Trust is an employee benefit plan within the meaning of Section 3(3) of

ERISA, Title 29 U.S.C. § 1002(3).

                               PARTIES – MATHENY & SONS

11.     Upon information and belief, Matheny & Sons is headquartered and incorporated in the

State of West Virginia.

12.     Matheny & Sons is an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C.

§ 1002(5).

                                    PARTIES – MATHENY

13.     Upon information and belief, Matheny is an owner and officer of Matheny & Sons, and is

a resident of the State of West Virginia.

14.     Upon information and belief, Matheny, in his capacity as an owner and/or officer of

Matheny & Sons had the power and authority to spend Matheny & Sons’ money on appropriate

business expenses and pay Matheny & Sons’ creditors, including the Trusts.

                          JURISDICTION, VENUE, AND STANDING

15.     Pursuant to Sections 502(a)(3), (e)(1), (f), and (g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3),

(e)(1), (f), (g)(2), the United States District Courts have exclusive jurisdiction over this case,

without regard to the amount in controversy or the citizenship of the parties, to enforce the

provisions of ERISA, or the terms of the plan, or to remedy violations of Section 515 of ERISA,

29 U.S.C. § 1145.

16.     The Trusts’ principal place of operation and administration is located in the City of

Vandalia, Montgomery County, State of Ohio, and as such, is within the jurisdiction of the United

States District Court for the Southern District of Ohio, Western Division, pursuant to 28 U.S.C.

§ 115(b)(1).



                                                4
       Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 5 of 19 PAGEID #: 5




17.      These causes of action are properly brought in the United States District Court for the

Southern District of Ohio, Western Division, pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), which provides that actions to redress violations of ERISA may be brought in a

District Court of the United States where the plan is administered, and process may be served in

any other district where a defendant resides or may be found.

18.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the causes of action occurred in the United States District

Court for the Southern District of Ohio, Western Division.

19.      The Trusts have standing to bring this suit in their own names pursuant to Section 502(d)(1)

of ERISA, 29 U.S.C. § 1132(d)(1), which provides that the Trusts may sue, as entities, for the

relief sought in this case.

 THE TRUSTS ARE MULTIEMPLOYER PLANS WITHIN THE MEANING OF ERISA

20.      The Trusts are maintained pursuant to one or more collective-bargaining agreements

between one or more labor organizations and more than one employer. The collective bargaining

agreements require more than one employer to contribute to the Trusts. Hence, the Trusts are

multiemployer plans within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A).

                 RELEVANT COLLECTIVE BARGAINING AGREEMENT

21.      At all times relevant to this suit, Matheny & Sons has been bound to the terms and

conditions of collective-bargaining agreements (“CBAs”) with Iron Workers Local No. 769

(“Local 769”). Further, at all relevant times Matheny & Sons has been bound to a participation

agreement (“Participation Agreement”) binding it to the Trust Agreements. A copy of the

Participation Agreement signed by Matheny & Sons and accepted by the Trusts on July 14, 2020

is attached as Exhibit 4.

 22.     Pursuant to the Participation Agreement, Matheny & Sons must pay the wage and fringe

                                                  5
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 6 of 19 PAGEID #: 6




benefit rates provided for in the CBAs with Local 769, which is the Participating Union affiliated

with the International Association of Bridge, Structural, and Ornamental Iron Workers. The CBAs

establish the terms and conditions of employment of Matheny & Sons’ bargaining unit employees

covered thereunder.

23.     Among the terms and conditions of employment established by the CBAs is the

requirement that Matheny & Sons contribute a certain amount of money per hour for each covered

employee to the Trusts as provided by the CBAs.

24.     The Participation Agreement binds Matheny & Sons to the Trust Agreements and all

provisions therein. The Participation Agreement also binds Matheny & Sons to make contributions

to the Trusts pursuant to the terms and rates set forth in the CBAs.

                   TRUST AGREEMENTS AND COLLECTION POLICY

25.     Pursuant to Article I, Section 6 of the Benefit Trust Agreement and Article III, Section 6

of the Pension Trust Agreement and Annuity Trust Agreement, Employer Contributions “are Fund

Assets at the time that they become due as stated in the collective bargaining agreements between

the Unions and the Employers, the participation agreements, and [the] Trust Agreement[s].”

        26.    Pursuant to Article I, Section 15 of the Benefit Trust Agreement and Article III,

Section 15 of the Pension Trust Agreement and Annuity Trust Agreement, “Fund Assets” include:

        [T]he sums of money that have been or will be paid or which are due and owing to
        the Trusts by the Employers as Employer Contributions required by the collective
        bargaining agreements between the Unions and the Employers, the participation
        agreements, the Trust Agreements, as well as signed stipulations (including, but not
        limited to settlement agreements, promissory notes, and judgments), or applicable
        law.

27.     Pursuant to Article III, Section 10 of the Benefit Trust Agreement and Article VIII, Section

10 of the Pension Trust Agreement and Annuity Trust Agreement, a contributing employer’s

owners, officers, employees, agents, and/or representatives may be held personally liable for


                                                 6
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 7 of 19 PAGEID #: 7




failing to make Employer Contributions, which as a result of their delinquent payment have

become Fund Assets, providing as follows:

        Not by way of limitation, any of an Employer’s officers, owners, employees,
        agents, and/or representatives, however characterized, who exercise discretion
        and/or control with respect to the management, disposition, payment, or
        nonpayment of Employer Contributions that are due and owing to the [Trusts] (or
        any Fund Assets) shall be deemed “fiduciaries” of the [Trusts] within the meaning
        of [ERISA], including but not limited to 29 U.S.C. §1002(21)(A)(i), and shall be
        personally liable to the [Trusts] for the unpaid contributions, as well as all other
        amounts and damages resulting from the breach of fiduciary duty pursuant to
        ERISA, including but not limited to 29 U.S.C. §1109.


28.     Pursuant to Article V, Section 4 of the Benefit Trust Agreement and Article VI, Section 6

of the Pension Trust Agreement and Annuity Trust Agreement, the Trustees are empowered to

promulgate such rules and regulations as may in their discretion, be deemed proper and necessary

for the sound and efficient administration of the Trusts.

29.     Pursuant to this power, the Trusts Board of Trustees collectively approved a Statement of

Policies and Procedures on Delinquency Collections (“Collections Policy”). A copy of this

document, and its amendments, is attached as Exhibit 5.

30.     The Collection Policy, and all other policies of the Trusts, is binding on Matheny & Sons

through the Trust Agreements.

31.     Pursuant to the Trust Agreement and the Collection Policy, to which Matheny & Sons is

bound through the Participation Agreement, Matheny & Sons is assessed liquidated damages and

interest when it delinquently remits fringe benefit contributions.

  COUNT I – DEFENDANT MATHENY & SONS HAS DELINQUENTLY REMITTED
    ITS CONTRIBUTIONS TO THE TRUSTS AND HAS FAILED TO PAY THE
    REQUIRED LIQUIDATED DAMAGES AND INTEREST IN VIOLATION OF
                  SECTION 515 OF ERISA, 29 U.S.C. § 1145

32.     The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully

restated herein.

                                                 7
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 8 of 19 PAGEID #: 8




33.     Matheny & Sons has employed workers whose terms and conditions of employment are

set forth in the CBAs.

34.     Among the terms and conditions of employment in the CBAs is the requirement that

Matheny & Sons make fringe benefit contributions to the Trusts on behalf of covered employees.

35.     Matheny & Sons has failed to timely make certain fringe benefit contributions to the Trusts

on behalf of their covered employees, as is required by the terms of the Trust Agreements and the

Collection Policy.

36.     Matheny & Sons’ failure and refusal to timely pay fringe benefit contributions, liquidated

damages, and interest as required under the Trust Agreements and Collection Policy is a violation

of Section 515 of ERISA, 29 U.S.C. § 1145.

      THE BENEFIT TRUST’S CLAIMS AGAINST DEFENDANT MATHENY & SONS

37.     The allegations contained in the paragraphs of this Complaint immediately preceding this

paragraph are alleged as if fully restated herein.

38.     Article III of the Benefit Trust Agreement, to which Matheny & Sons has agreed to be

bound by virtue of signing the Participation Agreement, obligates that Matheny & Sons timely

remit all required fringe benefit contributions, pay liquidated damages and interest to the Benefit

Trust if it delinquently remits contributions.

39.     Further, the Collection Policy requires that Matheny & Sons pay liquidated damages and

interest to the Benefit Trust if it delinquently remits contributions.

40.     Matheny & Sons has failed and refused to make timely employer contributions to the

Benefit Trust as is required by the Benefit Trust Agreement and the Collection Policy.

41.     As a result of Matheny & Sons’ failure and refusal to make timely employer contributions

to the Benefit Trust, pursuant to Article III of the Benefit Trust Agreement, it owes to the Benefit



                                                     8
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 9 of 19 PAGEID #: 9




Trust liquidated damages and interest, which have not been paid.

42.     Based on the documents and information available to the Trusts, Matheny & Sons owes

the Benefit Trust $18,665.21 in delinquent employer contributions, liquidated damages, and pre-

judgment interest as follows, for the months of May 2020 and August 2020:

Delinquent employer contributions:               $16,597.12

Liquidated damages:                              $405.39

Pre-judgment interest:                           $1,662.70

43.     Matheny & Sons may also owe additional amounts for delinquent contributions, liquidated

damages, and/or interest for hours its covered bargaining unit employees worked, but which it did

not report to the Trusts, including, but not limited to the months of May 2020 and August 2020

(“Unreported Hours”).

44.     The Benefit Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Matheny & Sons, and the Benefit Trust is entitled to its costs and reasonable

attorneys' fees pursuant to Article III, Section 8 of the Benefit Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

      THE BENEFIT TRUST’S CLAIMS AGAINST DEFENDANT MATHENY & SONS

45.     The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully

restated herein.

46.     Article VIII of the Pension Trust Agreement, to which Matheny & Sons has agreed to be

bound by virtue of signing the Participation Agreement, obligates that Matheny & Sons timely

remit all required fringe benefit contributions, pay liquidated damages and interest to the Pension

Trust if it delinquently remits contributions.

47.     Further, the Collection Policy requires that Matheny & Sons pay liquidated damages and

interest to the Pension Trust if it delinquently remits contributions.

                                                   9
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 10 of 19 PAGEID #: 10




48.      Matheny & Sons has failed and refused to make timely employer contributions to the

Pension Trust as is required by the Pension Trust Agreement and the Collection Policy.

49.      As a result of Matheny & Sons’ failure and refusal to make timely employer contributions

to the Pension Trust, pursuant to Article VIII of the Pension Trust Agreement, it owes to the

Pension Trust liquidated damages and interest, which have not been paid.

50.      Based on the documents and information available to the Trusts, Matheny & Sons owes

the Pension Trust $14,775.45 in delinquent employer contributions, liquidated damages, and pre-

judgment interest as follows, for the months of May 2020 and August 2020:

Delinquent employer contributions:            $13,038.75

Liquidated damages:                           $433.20

Pre-judgment interest:                        $1,303.50

51.      Matheny & Sons may also owe additional amounts for delinquent contributions, liquidated

damages, and/or interest for Unreported Hours, including, but not limited to the months of May

2020 and August 2020.

52.      The Pension Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Matheny & Sons, and the Pension Trust is entitled to its costs and reasonable

attorneys' fees pursuant to Article VIII, Section 5 of the Pension Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

       THE BENEFIT TRUST’S CLAIMS AGAINST DEFENDANT MATHENY & SONS

53.      The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully

restated herein.

54.      Article VIII of the Annuity Trust Agreement, to which Matheny & Sons has agreed to be

bound by virtue of signing the Participation Agreement, obligates that Matheny & Sons timely

remit all required fringe benefit contributions, pay liquidated damages and interest to the Benefit

                                                10
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 11 of 19 PAGEID #: 11




Trust if it delinquently remits contributions.

55.      Further, the Collection Policy requires that Matheny & Sons pay liquidated damages and

interest to the Annuity Trust if it delinquently remits contributions.

56.      Matheny & Sons has failed and refused to make timely employer contributions to the

Annuity Trust as is required by the Annuity Trust Agreement and the Collection Policy.

57.      As a result of Matheny & Sons’ failure and refusal to make timely employer contributions

to the Annuity Trust, pursuant to Article VIII of the Annuity Trust Agreement, it owes to the

Annuity Trust liquidated damages and interest, which have not been paid.

58.      Based on the documents and information available to the Trusts, Matheny & Sons owes

the Annuity Trust $10,793.46 in delinquent employer contributions, liquidated damages, and pre-

judgment interest as follows, for the months of May 2020 and August 2020:

Delinquent employer contributions:               $9,534.54

Liquidated damages:                              $308.25

Pre-judgment interest:                           $950.67

59.      Matheny & Sons may also owe additional amounts for delinquent contributions, liquidated

damages, and/or interest for Unreported Hours, including, but not limited to the months of May

2020 and August 2020.

60.      The Annuity Trust has been forced to bring this legal action to collect the delinquent

amounts owed by Matheny & Sons, and the Annuity Trust is entitled to its costs and reasonable

attorneys' fees pursuant to Article VIII, Section 5 of the Annuity Trust Agreement, and Section

502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D).

 PLAINTIFFS ARE EMPOWERED BY ERISA TO REQUIRE DEFENDANT MATHENY &
                     SONS TO SUBMIT TO AN AUDIT

61.      The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully


                                                   11
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 12 of 19 PAGEID #: 12




restated herein.

62.      Pursuant to Trust Agreements and Collection Policy, Matheny & Sons is required to allow

Plaintiffs’ authorized agent(s) access to their payroll records for the purpose of a payroll audit.

63.      Plaintiffs are seeking to enforce the terms of said Trust Agreements and Collection Policy

pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), by obtaining an order requiring

Matheny & Sons to provide access to such records and submit to an audit if Plaintiffs’ Boards of

Trustees determine such action is necessary.

      COUNT II –DEFENDANT MATHENY BREACHED HIS FIDUCIARY DUTIES IN
               VIOLATION OF SECTION 409 OF ERISA, 29 U.S.C. § 1109

64.      The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully

restated herein.

65.      Upon information and belief, Matheny is an owner and officer of Matheny & Sons.

66.      Upon information and belief, Matheny owns fifty-one percent (51%) of Matheny & Sons’

corporate shares.

67.      Upon information and belief, Matheny has authority to contractually bind Matheny & Sons.

68.      Upon information and belief, Matheny has authority to spend money on behalf of Matheny

& Sons.

69.      Upon information and belief, Matheny is authorized to sign checks on behalf of Matheny

& Sons.

70.      Upon information and belief, Matheny, at all times relevant to this Complaint, chose to pay

Matheny & Sons’ other creditors, including himself, rather than remit and pay the contributions

owed to Plaintiffs by Matheny & Sons.

71.      Matheny & Sons has failed to timely remit fringe benefit contributions leading to the

assessment of liquidated damages and interest that Matheny & Sons also has refused to pay to the


                                                 12
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 13 of 19 PAGEID #: 13




Trusts.

72.       Upon information and belief, Matheny was responsible for the timely submission of the

hourly contribution reports to the Plaintiffs and was responsible for the delinquent submissions of

the same.

73.       Upon information and belief, at all relevant times herein, Matheny has the power and

authority to pay Matheny & Sons’ creditors, including Plaintiffs.

74.       Upon information and belief, at all relevant times herein, Matheny has exercised his

authority and control with respect to Matheny & Sons’ finances, including making determinations

as to which creditors would be paid and in what order.

75.       Upon information and belief, at all relevant times herein, Matheny directly and personally

determined that Matheny & Sons would not pay Plaintiffs owed fringe benefit contributions,

liquidated damages, and interest.

76.       Upon information and belief, at all relevant times herein, Matheny determined that

Matheny & Sons’ assets and monies would be used to pay other creditors, expenses, or that said

assets and monies would be diverted to the general assets of Matheny & Sons, or used for other

purposes, besides paying its fringe benefit contributions, liquidated damages, and other amounts

owed to Plaintiffs.

77.       Upon information and belief, at all relevant times Matheny directly and personally

determined that Matheny & Sons’ assets would be used for purposes other than the sole and

exclusive purpose of providing benefits to Plaintiffs’ participants and beneficiaries, defraying

Plaintiffs’ reasonable expenses, and paying the required contributions, interest, and liquidated

damages to Plaintiffs on behalf of their participants.




                                                  13
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 14 of 19 PAGEID #: 14




78.      Upon information and belief, Matheny is a fiduciary under Article III, Section 10 of the

Benefit Trust Agreement, Article VIII, Section 10 of the Pension Trust Agreement and Annuity

Trust Agreement, and under Section 3(21)(A)(i) of ERISA, 29 U.S.C. § 1002(21)(A)(i) because

he exercises (or because he has exercised) discretionary authority and control over Matheny &

Sons and its financial assets, which should have been used to pay amounts owed to Plaintiffs.

Matheny & Sons’ financial assets have not been applied to satisfy fringe benefit contributions,

liquidated damages, and other monetary amounts that are owed to Plaintiffs, which remain

outstanding as alleged herein.

79.      Upon information and belief, Matheny & Sons possesses Plaintiffs’ Fund Assets, which it

is wrongfully withholding without cause at the behest of Matheny.

80.      Upon learning of Matheny & Sons’ delinquency and possession of Plaintiffs’ Fund Assets,

Matheny has not taken any corrective action to pay all delinquent amounts.

81.      Matheny owes fiduciary duties to Plaintiffs and their participants, with such duties being

set forth in Sections 404(a), 406, and 408 of ERISA, 29 U.S.C. §§ 1104(a), 1106, and 1108.

82.      Upon information and belief, Matheny grossly and deliberately breached his fiduciary

duties to Plaintiffs by failing to make Matheny & Sons remit employer contributions, interest, and

liquidated damages to Plaintiffs, and by diverting such amounts for other purposes. In so doing,

Matheny:

         failed to discharge his fiduciary duties with respect to Plaintiffs solely in the interest
         of the participants and beneficiaries of the plans: (i) in violation of Section
         404(a)(1) of ERISA, 29 U.S.C. §1104(a)(1); (ii) for the exclusive purpose of
         providing benefits to the participants and beneficiaries of those plans, in violation
         of Section 404(a)(1)(A)(i) of ERISA, 29 U.S.C. §1104(a)(1)(A)(i); and (iii) in
         accordance with the documents and instruments governing those plans, in violation
         of Section 404(a)(1)(D) of ERISA, 29 U.S.C. §1104(a)(1)(D); caused Plaintiffs’
         participants to suffer a loss of benefits and rights to which they were entitled under
         the terms of Plaintiffs’ plans.



                                                    14
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 15 of 19 PAGEID #: 15




83.      Upon information and belief, by the aforementioned acts, errors, and omissions described

herein, Matheny has breached his fiduciary duties to Plaintiffs. Pursuant to Section 409(a) of

ERISA, 29 U.S.C. § 1109, Matheny is personally liable to make good to Plaintiffs and their

participants for all losses resulting from such breaches.

  COUNT III – DEFENDANT MATHENY ENGAGED IN ONE OR MORE THAN ONE
                      PROHIBITED TRANSACTIONS

84.      The allegations contained in this Complaint’s preceding paragraphs are alleged as if fully

restated herein.

85.      Matheny, in his capacity as a fiduciary to Plaintiffs and as an officer/shareholder of

Matheny & Sons, is a party in interest to Plaintiffs as set forth in Section 3(14) of ERISA, 29

U.S.C. § 1002(14).

86.      Matheny is required to contribute to Plaintiffs, bound to the Trust Agreements, and bound

to the CBAs, as set forth above, and is a party in interest to Plaintiffs as set forth in Section 3(14)

of ERISA, 29 U.S.C. § 1002(14).

87.      Upon information and belief, by diverting, permitting, or allowing the diversion of

employer fringe benefit contributions and other monies from Plaintiffs that could have been

applied to satisfy Matheny & Sons’ delinquent fringe benefit contributions and other amounts

owed to Plaintiffs, Matheny dealt with Plaintiffs’ assets in his own interest or account or in the

related interest or account of Matheny & Sons over which he has authority and control, in violation

of Section 406(b) of ERISA, 29 U.S.C. § 1106(b).

88.      By diverting, permitting, or allowing the diversion of employer fringe benefit contributions

and other monies from Plaintiffs for his own interest or for the related interest of Matheny & Sons,

Matheny engaged in prohibited transactions under ERISA.




                                                  15
     Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 16 of 19 PAGEID #: 16




                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that this honorable Court grant them the following relief:

                                As to Defendant Matheny & Sons

1.      A declaratory judgment against Matheny & Sons, finding it bound to the Participation

Agreement, the CBAs, the Trust Agreements, and the Collection Policy.

2.      A monetary judgment against Matheny & Sons in favor of Plaintiffs for all known and

owed contributions, interest, and liquidated damages in the amount of $44,234.12, and any

additional amounts found to be owed for delinquent contributions, liquidated damages, and/or

interest for Unreported Hours, including, but not limited to the months of May 2020 and August

2020.

3.      A monetary judgment against Matheny & Sons in favor of Plaintiffs for the attorneys’ fees

and other costs Plaintiffs incurred in pursuance of this action.

4.      A permanent injunction against Matheny & Sons, pursuant to Section 502(g)(2)(E) of

ERISA, prohibiting future violations of Section 515 of ERISA, 29 U.S.C. §1145 with respect to

the Trusts.

5.      A declaratory order from this Court requiring Matheny & Sons to timely submit all missing

contribution reports and to timely submit all such reports in the future.

6.      A declaratory order requiring Matheny & Sons to permit the Trusts’ auditor to examine

and review the documents necessary to complete a payroll audit, if the Trusts’ Boards of Trustees

determine a payroll audit is necessary.

7.      An order directing disgorgement of all ill-gotten gains by Matheny & Sons, including

employer contributions that have been wrongfully withheld from the Trusts.

8.      Post-judgment interest pursuant to 28 U.S.C. §1961.

9.      Such other legal or equitable relief as this Court deems appropriate.

                                                 16
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 17 of 19 PAGEID #: 17




10.      That this Court retain jurisdiction of this cause pending Matheny & Sons’ compliance with

its orders.

                                    As to Defendant Matheny

1.       A declaratory order against Matheny, finding that he breached his fiduciary duties owed to

Plaintiffs.

2.       A declaratory order against Matheny, finding that he has engaged in prohibited transactions

under ERISA.

3.       A declaratory order finding that Matheny is jointly and severally liable with Matheny &

Sons to reimburse the Trusts for all losses resulting from each such breach pursuant to Section

409(a) of ERISA, 29 U.S.C. § 1109(a), including all delinquent fringe benefit contributions,

interest, liquidated damages, costs, and attorneys’ fees, with such known amounts totaling

$44,234.12 owed to Plaintiffs, and any additional amounts found to be owed for delinquent

contributions, liquidated damages, and/or interest for Unreported Hours, including, but not limited

to the months of May 2020 and August 2020.

4.       A monetary judgment against Matheny and Matheny & Sons, jointly and severally, in favor

of Plaintiffs for all known or unknown unpaid contributions, interest, and liquidated damages owed

by Matheny & Sons.

5.       An order directing an accounting of all of Matheny & Sons’ delinquent contributions that

have not been paid to the Trusts due to Matheny’s orders or direction, and an accounting of all

losses suffered by the Trusts and their participants as a result of Matheny’s fiduciary breaches and

prohibited transactions, with costs of such accounting to be paid by Matheny.

6.       A monetary judgment against Matheny in favor of Plaintiffs for the attorneys’ fees and

other costs Plaintiffs incurred in pursuance of this action.

7.       A monetary judgment directing Matheny to pay to the Trusts all amounts required to

                                                 17
      Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 18 of 19 PAGEID #: 18




recover the losses suffered by the Trusts and their participants, including all rights and benefits to

which such participants were entitled to under the Trusts’ plans of benefits, as a result of his

breaches of fiduciary duty and prohibited transactions.

8.        An order directing disgorgement of all ill-gotten gains by Matheny, including employer

contributions that have been wrongfully withheld from the Trusts.

9.        Post-judgment interest pursuant to 28 U.S.C. § 1961.

10.       Such other relief as the Court may deem equitable and just under the circumstances.

11.       That this Court retain jurisdiction of this cause pending Matheny’s compliance with its

orders.

                                               Respectfully submitted,

                                               /s/ Joseph C. Hoffman, Jr.
                                               Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)
                                               Joseph D. Mando (Ohio Reg. No. 0082835)
                                               Jonah D. Grabelsky (Ohio Reg. No. 0089009)
                                               Alanna Klein Fischer (Ohio Reg. No. 0090986)
                                               Faulkner, Hoffman & Phillips, LLC
                                               20445 Emerald Parkway Dr., Suite 210
                                               Cleveland, Ohio 44135-6029
                                               Phone: (216) 781-3600
                                               Fax: (216) 781-8839
                                               Email: hoffman@fhplaw.com
                                               Email: mando@fhplaw.com
                                               Email: grabelsky@fhplaw.com
                                               Email: fischer@fhplaw.com

                                               Attorneys for Plaintiffs Iron Workers District
                                               Council of Southern Ohio & Vicinity Benefit Trust,
                                               et al.




                                                 18
   Case: 3:21-cv-00081-MJN Doc #: 1 Filed: 03/08/21 Page: 19 of 19 PAGEID #: 19




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of March, 2021, a copy of the foregoing complaint was

served via certified mail pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h) on the

following:

                      Secretary of the Treasury
                      Internal Revenue Service
                      1111 Constitution Avenue, N.W., Room 4428
                      Washington, D.C. 20224
                      Attention:     Employee Plans

                      Secretary of Labor
                      200 Constitution Avenue, N.W.
                      Washington, D.C. 20210
                      Attention:     Assistant Solicitor for Plan Benefits Security


                                            Respectfully submitted,


                                            /s/ Joseph C. Hoffman, Jr.
                                            Joseph C. Hoffman, Jr. (Ohio Reg. No. 0056060)




                                               19
